FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 29 December 2020 in which claims 1, 3, 5, 7, 10, and 17 were amended, claim 18 was canceled, and new claims 19-20 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-3, 5-8, 10, 17, and 19-20 are under prosecution.

3.	This Office Action includes new rejections necessitated by the amendments.
Interview Summary
4.	It is noted that Applicant has not provided a summary of the interview of 23 October 2020.  The interview record is therefore incomplete.

Information Disclosure Statement
5.	The Information Disclosure Statement filed 29 December 2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 5-8, 10, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is an enablement rejection necessitated by the amendments.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”





Nature of the Invention and Breadth of Claims 
Claim 1, upon which claims 2-3, 5-8, 10, 17, and 19-20 each depend, requires competitive binding to disrupt the non-covalent interaction between biotinylated nucleic acid markers and either avidin or streptavidin.  Claim 19 specifically requires the non-covalent bond to comprise streptavidin/biotin, avidin/biotin, or combinations thereof, and thus encompasses the use of the same molecules as those already present in the non-covalent bond of claim 1.

Guidance in the Specification and Working Examples
	As noted in the previous Office Action, the specification only contains one example, wherein IL-6 immobilized via antibody capture and, following a “short incubation,” is treated with an additional biotinylated IL-6 antibody, streptavidin, “biotinylated DNA,” a DNA marker specific TaqMan probe and “a biotinylated oligonucleotide.”  After incubation at RT (presumably room temperature), PCR is performed and the marker is amplified.
	However, the example does not clearly demonstrate competitive inhibition to break up the biotin/streptavidin bond between the biotinylated nucleic acid marker (which is not clearly identified in the example) and the streptavidin.  Based on the prior art cited below, it is entirely possible that the second biotinlyated antibody displaced the capture antibody, and the resulting product comprises the target bound to streptavidin via the biotinylated antibody and marker, which gets amplified.  Indeed, Applicant did not demonstrate that the target remains capture on the array after the addition of the second antibody.  Thus, given the lack of clarity as to which biotinylated oligo is acting as the marker, and given that Applicant has not clearly show the claimed competition reaction has actually worked, the example does not demonstrate possession of the claimed invention
Further, no additional, examples, either in actual practice or theoretical combination, are presented to illustrate that Applicant was actually in possession of the claimed embodiments described above, in particular in view of the cited art below.
 
State of the Art, Relative Skill of Those in the Art, and Predictability or Unpredictability in the Art 
	The invention is drawn to the use of biological molecules and biological and chemical assays, and is therefore in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The level of skill in the art is deemed to be high.
	In addition, the art is deemed to predict the failure of Applicant’s claimed invention, based on the citations below.
I.	Cronan (U.S. Patent No. 5,252,466, issued 12 October 1993), clearly states that binding of biotinlyated proteins by avidin and streptavidin is essentially irreversible by competition with free biotin (column 14, lines 45-55).
II.	Stayton (U.S. Patent No. 6,156,493, issued 5 December 2000), teaches irreversible binding of streptavidin to a biotinlyated support that could not be eluted with free biotin ((Example III). 
III.	Shipwash (U.S. Patent Application Publication No. US 2004/0005582 A1 published 8 January 2004) teach avidin irreversibly binds to biotin (paragraph 0194).
IV.	Von Recum et al (U.S. Patent Application Publication No. US 2012/0220518 A1 published 30 August 2012) teach streptavidin irreversibly binds to biotin (paragraph 0150).
V.	Ihle et al (U.S. Patent Application Publication No. US 2004/0253584 A1, published 16 December 2004) teach biotin-streptavidin is not susceptible to competitive disruption by free biotin (paragraph 0031), as admitted by Applicant on page 9 pf the Remarks filed 7 July 2020.
V.	The post-filing art of Wylie et al (U.S. Patent Application Publication No. US 2017/0368033 A1, published 28 December 2017) states that streptavidin irreversibly binds to biotin, and that competition is only possible when a biotin analog is first utilized, which is then disrupted by actual biotin (paragraph 0008).
	Thus, both pre- and post-filing art clearly states that competitive release of biotins from either avidin or streptavidin will not work.

Degree of Experimentation
To practice the invention as it is claimed, the skilled artisan would have to perform numerous experiments to develop a plurality solid substrates, each of which must include a plurality of different target molecules.  Each of these would need to be screened with a plurality of different detection conjugates (proteins, antibodies, ligands, etc.). Each of these conjugates must be subjected to testing in each possible configuration (i.e., linkage to biotin, avidin, or streptavidin) and reaction with nucleic acid marker having the appropriate binding partner (i.e., linkage to avidin, streptavidin, or biotin).  The claimed method must then be performed on multiple different iterations of the above embodiments, and each must be verified as successfully performing the claimed competitive displacement.  Each experiment would itself comprise multiple steps, requiring experimentation for each of the many steps with no guarantee of success in any individual step, thereby demanding years of inventive effort for effective reduction to practice.  Thus, the quantity of experimentation in this area would be extremely large since there are a significant number of parameters that would have to be studied.  Furthermore, the ultimate outcome of such experimentation is completely unpredictable.
In Genentech, Inc. v. Novo Nordisk, A/S, the court states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”  42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (Emphasis added).

	Conclusion
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement".  
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the lack of specific working examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.   
Thus, claims 1-3, 5-8, 10, 17, and 20 are not enabled for embodiments requiring competitive binding to disrupt the interaction between biotin and either avidin or streptavidin.  Claim 19 fully lacks enablement.

	Response to Arguments
8.	Applicant's arguments filed 29 December 2020 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues of page 8 of the Remarks that the ‘925 Application supports the argument that Applicant has possession of the claimed invention.
However, the citations of the ‘925 Application provided by Applicant do not show competitive binding to disrupt the interaction between biotin and either avidin or streptavidin.
In addition, what Applicant may or may not have in a related Application has no bearing on whether the instant Application has support for the claims.
B.	Applicant further argues on page 8 of the Remarks that only stronger binding affinity is necessary for competitive release.
However, as noted above, both pre- and post-filing art clearly state that competitive release of biotins from either avidin or streptavidin will not work.
The enablement rejection is therefore maintained.
C.	Applicant’s remaining arguments have been considered.  All remaining previous rejections are withdrawn in view of the amendments.
Conclusion
9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634